PER CURIAM:
This is an appeal from the denial of qualified immunity stemming from the defendant officer’s arrest of the plaintiff for disorderly conduct. Viewing the evidence in the light most favorable to the plaintiff, as we are required to do at this stage of the proceedings, we conclude that no officer reasonably could have believed that the plaintiff had violated the state code provision prohibiting disorderly conduct. Accordingly, the district court’s denial of summary judgment is AFFIRMED.